Porter, J.
delivered the opinion of the This action was instituted in the district court to compel the defendant whose office 0f tutor was stated to have expired, to render an account and pay over the moneys in his hand. The judge below dismissed the suit on the ground that the court of probates had exclusive jurisdiction of the case. With this opinion, we concur; after the repeated decisions of this court, the question cannot be considered as an open one.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with coste.